Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 6, 2020                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160029
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160029
                                                                   COA: 339556
                                                                   Macomb CC: 2016-000578-FC
  KYLE JONES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 6, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. This order is
  without prejudice to the defendant’s ability to seek relief from judgment pursuant to
  MCR 6.500 et seq. based on any claim relating to the trial court’s prohibition of cross-
  examination of the victim, and any examination of the defendant’s stepson, regarding the
  children’s alleged prior sexual conduct. The Court of Appeals deemed this issue to be
  waived; therefore, it should not be considered to have been “decided against the
  defendant” under the meaning of MCR 6.508(D)(2).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 6, 2020
           s0429
                                                                              Clerk